                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                             §
                                                   §
ORLY GENGER,                                       §         Case No. 19-10926-TMD
    (Debtor)                                       §          Chapter 7

                  DEBTOR’S DESIGNATION OF WITNESSES AND EXHIBITS
                            FOR OCTOBER 31, 2019 HEARING

TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

         COMES NOW Orly Genger (the “Debtor”), and files this Designation of Witnesses and

Exhibits as follows for the hearings scheduled for October 31, 2019 (the “Hearing”).

                                            WITNESSES

         Debtor reserves the right to call the following witness(es):

         1.        Orly Genger

         In addition, Debtor reserves the right to call any witness designated by any other party,

and any witness necessary for rebuttal.

                                             EXHIBITS

         Debtor may offer into evidence any or all of the following exhibits at the Hearing:

 Exh.      Description                                                  Offer   Object    Admit
 No.
  1.       Debtor’s Schedules [Excerpt from Doc. 20]
  2.       Debtor’s Voter Registration Card
  3.       9/22/18 Email Ballot for the November Election 2018 to
           Orly Genger
   4.      Debtor’s Driver’s License
   5.      2018 Application for Automatic Extension of Time to File
           U.S. Individual Income Tax Return by Orly Genger
   6.      6/16/13 Trans-Resources, LLC Subordinated Note
           payable to Wachtel, Masyr & Missry, LLP for $7.5
           million (6/16/16 maturity date)



035547-86267/4810-9190-0330.2                                                                  Page 1
 Exh.      Description                                                  Offer    Object    Admit
 No.
  7.       6/16/13 Trans-Resources, LLC Subordinated Note
           payable to Wachtel, Masyr & Missry, LLP for $7.5
           million (6/14/17 maturity date)
   8.      Excerpts from 5/30/18 Sagi Genger’s Memorandum of
           Law in Opposition to Orly Genger’s Motion to Dismiss
           and Dalia Genger’s Motion for Partial Summary
           Judgment and in Support of His Cross-Motion for Partial
           Summary Judgment filed by Sagi Genger in Dalia Genger
           v. Sagi Genger v. Orly Genger, Case No. 17-cv-8181, in
           the U.S. District Court for the Southern District of New
           York (the “Dalia Genger Case”)
   9.      Excerpts from 5/30/18 Supplemental Declaration of Sagi
           Genger filed in the Dalia Genger Case
  10.      Excerpts from 6/22/18 Sagi Genger’s Supplemental
           Memorandum of Law Pursuant to the Court’s June 4,
           2018 Order filed in Dalia Genger Case
  11.      Excerpts from 3/30/18 Answer and Affirmative Defenses
           to Amended Complaint and First Amended Third-Party
           Complaint filed by Sagi Genger in Dalia Genger Case

         In addition, Debtor designates any pleadings, including exhibits, filed in this case and any

exhibits designated by any other party. Debtor reserves the right to amend or supplement this

Designation as may otherwise be appropriate.

         A copy of this document and the designated exhibits will be emailed to counsel indicated

in the certificate of service below. Any other parties wishing to obtain copies of the exhibits

designated herein should contact the undersigned.




035547-86267/4810-9190-0330.2                                                                 Page 2
                                Respectfully submitted,

                                WALLER LANSDEN DORTCH & DAVIS, LLP

                                By: /s/ Eric J. Taube
                                        Eric J. Taube
                                        State Bar No. 19679350
                                        Mark C. Taylor
                                        State Bar No. 19713225
                                   100 Congress Avenue, Suite 1800
                                   Austin, Texas 78701
                                   (512) 685-6400
                                   (512) 685-6417 (FAX)
                                   eric.taube@wallerlaw.com
                                   mark.taylor@wallerlaw.com

                                COUNSEL FOR DEBTOR




035547-86267/4810-9190-0330.2
                                                                     Page 3
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on the parties
listed on the attached Service List via the Court’s ECF e-mail notification on October 25, 2019
or via United States First Class Mail on October 28, 2019, and via email with the exhibits to the
parties listed below on October 25, 2019:

Chapter 7 Trustee                                 Counsel to Arie Genger
Ron Satija                                        Deborah D. Williamson
P.O. Box 660208                                   Danielle N. Rushing
Austin, TX 78766-7208                             Dykema Gossett PLLC
rsatija@satijatrustee.com                         112 East Pecan Street, Suite 1800
                                                  San Antonio, TX 78205
Counsel to Chapter 7 Trustee                      dwilliamson@dykema.com
Brain Cumings                                     drushing@dykema.com
Graves Dougherty Hearon & Moody
401 Congress Ave., Ste. 2700                      Aaron M. Kaufman
Austin, TX 78701                                  Dykema Gossett PLLC
bcumings@gdhm.com                                 Comerica Bank Tower
                                                  1717 Main Street, Suite 4200
Counsel to Eric Herschmann                        Dallas, TX 75201
Raymond Battaglia                                 akaufman@dykema.com
66 Granburg Circle
San Antonio, TX 78218-3010                        Counsel to Sagi Genger and TPR Investment
rbattaglialaw@outlook.com                         Associates, Inc.
                                                  Sabrina L. Streusand
Counsel to D&K GP LLC and Dalia Genger            Streusand, Landon, Ozburn & Lemmon, LLP
Shelby Jordan                                     1801 S. MoPac Expressway, Suite 320
Jordan Holzer & Ortiz, PC                         Austin, TX 78746
6207 Bee Cave Road, Suite 120                     streusand@slollp.com
Austin, TX 78746
sjordan@jhwclaw.com                               John Dellaportas
                                                  Emmet, Marvin & Martin, LLP
Counsel to The Orly Genger 1993 Trust             120 Broadway, 32nd Floor
Jay H. Ong, Esq.                                  New York, NY 10271
Munsch Hardt Kopf & Harr, P.C.                    jdellaportas@emmetmarvin.com
303 Colorado Street, Suite 2600
Austin, TX 78701
jong@munsch.com


                                             /s/ Eric J. Taube
                                            Eric Taube




035547-86267/4810-9190-0330.2
                                                                                           Page 4
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL 33160                        Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec Insurance Company                Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozburn &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-86267/4843-6541-2765.1
